Citation Nr: 0505763	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for peripheral 
vestibular disorder (also claimed as nervousness and loss of 
equilibrium) as secondary to a service-connected tinnitus 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for bilateral hearing loss 
and awarded a noncompensable rating, effective April 4, 2002; 
and denied service connection for peripheral vestibular 
disorder.

The issue of service connection for peripheral vestibular 
disorder (also claimed as nervousness and loss of 
equilibrium) as secondary to a service-connected tinnitus 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Bilateral hearing loss is manifested by no greater than Level 
II hearing loss in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.7, 4.85, 4.86 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of a May 2002 VA letter, which is prior 
to the December 2002 rating decision.  The RO notified the 
veteran again in August 2003.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA if there was any other information or 
evidence he considered relevant to his claim for service 
connection for bilateral hearing loss, so that VA could help 
by getting that evidence.  

The RO notified the veteran why he was entitled to service 
connection for bilateral hearing loss with a noncompensable 
rating in the December 2002 rating decision, and the July 
2003 statement of the case.  The RO notified the veteran of 
the laws and regulations pertaining to service connection and 
provided a detailed explanation why service connection for 
bilateral hearing loss with a noncompensable rating was 
warranted under the applicable laws and regulations based on 
the evidence provided.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA outpatient treatment reports dated from September 
2001 to April 2002, and an April 2003 VA audiological 
examination report.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in November 2002, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In December 2002, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable rating, 
effective April 4, 2002.  In February 2003, the veteran 
appealed this action, asserting that his bilateral hearing 
loss is worse than the noncompensable rating provides, and 
that he should at least be awarded a 10 percent rating.  In 
support of his claim, the veteran contends that he was 
subjected to very loud noises as an armored tank driver while 
on active duty for two and a half years, and that he has had 
no job since service, in which he was exposed to loud noises.  
He also asserts that he has suffered progressive hearing loss 
since service, and that it has gotten to a point where it is 
a great hindrance to his daily living.  Thus, the veteran 
argues that he is entitled to an initial compensable rating 
for his service-connected bilateral hearing loss.  (See 
February 2003 notice of disagreement and VA Form 9 dated in 
August 2003).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a)(2004).

On VA audiological evaluation in November 2002, pure tune 
thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
80
47
LEFT
20
30
70
90
53

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.

On April 2003 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
50
75
44
LEFT
20
30
70
90
53

A Maryland CNC (controlled speech discrimination test) was 
not reported.  Thus, this report is not adequate for rating 
purposes.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
initial compensable rating for bilateral hearing loss.  The 
November 2002 VA audiological findings when applied to the 
above cited rating criteria translate to literal designations 
of Level I hearing in both ears.  Consequently, audiometric 
findings in the November 2002 VA examination report support 
the assignment of a noncompensable (0 percent) hearing 
disability evaluation.  See C.F.R. §§ 4.85, 4.87, Tables VI 
and VII.  Although the April 2003 audio report is not 
adequate for rating purposes, the Board observes that the 
pure tone thresholds are similar to the findings of the VA 
audio examination conducted a few months earlier, in November 
2002.  

The Board has considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current noncompensable disability rating.  However, as 
previously stated, the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
application of the rating schedule to the test results 
demonstrates that a noncompensable rating is warranted for 
bilateral hearing loss.  See 38 C.F.R. § 4.7.  The Board also 
finds that no audiological evaluation of record shows that 
the veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86.  38 
C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  Here, application of 38 C.F.R. § 4.86 is not 
warranted.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the bilateral hearing loss received a compensable rating.  
Thus "staged ratings" are inapplicable to this case.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable evaluation for 
bilateral hearing loss.  In making this determination, the 
Board has considered the benefit of the doubt doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.





REMAND

The veteran filed a claim of service connection for 
peripheral vestibular disorder (also claimed as nervousness 
and loss of equilibrium) as secondary to a service-connected 
tinnitus disability.  (See April 2002 claim and transcript 
from May 2003 RO hearing, pg. 2).  In a May 2002 VA letter, 
the RO notified the veteran of the evidence needed to 
substantiate a claim of service connection claim for 
peripheral vestibular disorder (also claimed as nervousness 
and loss of equilibrium).  The veteran argues that he has the 
condition due to tinnitus.  At that time of his original 
claim, the veteran was not service-connected for tinnitus.  
The veteran should be sent a letter informing him of the type 
of evidence necessary to substantiate a claim of secondary 
service connection.  

Moreover, the record shows that the veteran has never been 
afforded a VA examination for the purposes of the determining 
whether he has a peripheral vestibular disorder (also claimed 
as nervousness and loss of equilibrium), and if so, whether 
this is related to a service-connected tinnitus disability.  
The veteran should therefore be scheduled for a VA 
examination to include an opinion.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should send the veteran a letter 
which is in compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate a claim 
of service connection, to include on a 
secondary basis; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  After the above action is completed, 
the veteran should be afforded a VA 
medical examination to determine whether 
the veteran suffers from a peripheral 
vestibular disorder (also claimed as 
nervousness and loss of equilibrium).  
If so, the examiner should determine the 
etiology of the claimed disability; 
specifically, whether it is at least as 
likely as not that this disorder is 
related to a service-connected tinnitus 
disability.  All pertinent 
symptomatology and findings should be 
reported in detail.  A complete 
rationale must be provided for all 
opinions expressed.  The claims file 
should be made available to and reviewed 
by the examiner.  If any requested 
opinion cannot be provided, that fact 
should be noted, along with a detailed 
explanation why securing the opinion is 
not possible.  The report should be 
typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim, 
specifically addressing the matters 
raised in the joint motion to remand.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


